PER CURIAM.
We review the decision of the district court of appeal in State v. Lósala, 625 So.2d 1214 (Fla. 4th DCA 1993), in which the district court certified several questions as being of great public importance. Art. V, § 3(b)(4), Fla. Const.
In Carino v. State, 635 So.2d 9 (Fla.1994), the certified questions were answered to the extent the Court found appropriate. On the *979authority of the decision in Carino, the decision under review here is approved.
It is so ordered.
GRIMES, C.J., and OVERTON, McDonald, SHAW, KOGAN and HARDING, JJ., concur.